ON RETURN TO REMAND
PATTERSON, Presiding Judge.
We remanded this case to the trial court with instructions to set aside the sentence of 25 years’ imprisonment imposed on Sidney May on December 21, 1990, and to resentence him as a first-time offender for the offense of robbery in the third degree. 586 So.2d 56. We found this necessary because of the failure of the state initially to give proper notice to the appellant of its intent to invoke the Habitual Felony Offender Act.
The trial court has complied with our remand and has filed a due return. The return shows that a new sentencing hearing was held, with May and his counsel present, that the original sentence was set aside; and that May was sentenced as a first-time offender to 10 years’ imprisonment for the offense of robbery in the third degree. The proceeding was proper, and the sentence is within the range authorized by statute.
The remaining issue raised by the appellant on appeal, that the appellant did not knowingly, voluntarily, and intelligently waive his right to a trial by jury, is without merit.
The judgment is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.